DETAILED ACTION
Acknowledgements
This Office Action is in reply to Applicant’s original application filed 15 June 2020.  
Claims 1–20 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, “the list may not be incorporated into the specification but must be submitted in a separate paper.”  Therefore, unless the references have been cited by the Examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1–7 and 9–20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
Exemplary claim 1 is directed to an abstract idea of generating a key, generating a signature, and verifying the signature, which is a mathematical calculation and/or concept. 

(1) generating a cryptographic key of the requestor based on i) a password chosen by the requestor and ii) a plurality of first quantities sent by the group of nodes, wherein the plurality of first quantities is based on private key shares of the group of nodes and a generator function of a digital signature scheme employing a bilinear mapping on an elliptic curve;
(2) generating a cryptographic signature for a blockchain transaction of the requestor, the cryptographic signature corresponding to the cryptographic key of the requestor based on the bilinear mapping on an elliptic curve of the digital signature scheme, wherein the cryptographic signature is based on i) the password chosen by the requestor and ii) a plurality of second quantities sent by the group of nodes, wherein the plurality of second quantities is based on private key shares of the group of nodes; and
(3) verifying the cryptographic signature of the blockchain transaction using the cryptographic key of the requestor.  
Limitations (1)–(3) represent a mathematical calculation and/or concept. Therefore, limitations (1)–(3), and the abstract idea they describe or set forth, fall within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance.
Claim 1 does not include additional elements (when considered individually, as an ordered combination, and/or within the claim as a whole) that are sufficient to integrate the abstract idea into a practical application. Particularly, the entire body of the claim includes language that sets forth the abstract idea and does not positively recite any additional elements.
Claim 1 does not include additional elements, when considered individually and as an ordered combination, that are sufficient to amount to significantly more than the abstract idea. 
Dependent claims 2–7 and 9–13 fail to cure this deficiency of independent claim 1 (set forth directly above) and are rejected accordingly. Particularly, recite additional limitations that represent, in addition to elements (1)–(3) noted above, either the abstract idea, extra-solution activity, limit the abstract idea to a particular technological environment, and/or recite another abstract idea(s). 
Claims 14–20 contain language similar to claims 1–7 and 9–13 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 14–20 are also rejected under 35 U.S.C. § 101. Claims 14–20 do not include additional elements that are sufficient to amount to significantly more than any abstract idea. Particularly, the medium and device recited amount to use of generic computer components as a tool to implement the abstract idea.
Claim Rejections - 35 U.S.C. § 112(d)
The following is a quotation of 35 U.S.C. § 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claims 14–20 are rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   
Claim 14 recites “A computer readable storage medium comprising computer-executable instructions which, when executed, configure a processor to perform any part of the method of claim 1.” As shown, claim 14 is directed to a medium, but also depends on claim 1, a method 
Claims 15–20 contain language similar to claim 14 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 15–20 are also rejected under 35 U.S.C. § 112 as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1–7 and 9–20 are rejected under 35 U.S.C. § 103 as being unpatentable over Singh et al. (Document U cited on attached PTO-892), in view of Brown (US 9,240,884 B2).

generating a cryptographic key (“Public Key,” p. 7 of 9, c. 2, ll. 14–15) of the requestor based on i of GROUP k is given by dik = fk(xi),” p. 7 of 9, c. 2, ll. 12–13) sent by the group of nodes, wherein the plurality of first quantities is based on private key shares of the group of nodes and a generator function of a digital signature scheme employing a bilinear mapping on an elliptic curve (“The dealer calculates the share of all the players …,” p. 7 of 9, c. 2, ll. 1–11; see also at least § G. Standard ECDSA, beginning on p. 6 of 9);
generating a cryptographic signature for a blockchain transaction of the requestor, the cryptographic signature corresponding to the cryptographic key of the requestor based on the bilinear mapping on an elliptic curve of the digital signature scheme, wherein the cryptographic signature is based on 
verifying the cryptographic signature of the blockchain transaction using the cryptographic key of the requestor (see § Signature Verification, pp. 8–9 of 9).
Singh does not expressly teach that the key is generated based on a password chosen by the requestor and that the signature is based on the password.
However, Brown teaches a key is generated based on a password chosen by a requestor (3:34–4:21).

Furthermore, Singh teaches “For authenticating signature, one must have a copy of dealer’s public key Q” (p. 8 of 9, c. 2, ll. 35–36), and therefore teaches that the signature is based on the public key.  Therefore, when incorporating the teachings of Brown (i.e., generating a public key based on a password) in to the key generation of Singh, one of ordinary skill in this art would understand that the resulting signature is based on the password. Therefore, the above combination of prior art teaches the claim as a whole.
As per claim 2, Singh and Brown teaches a blockchain-implemented security method according to claim 1, further comprising: establishing a group of nodes operably coupled to one another via at least one communication network, wherein each node of the group transfers a digital asset to the group; and/or receiving a funding transaction from a requestor, wherein the funding transaction specifies one or more digital assets of the requestor where all or some of such digital assets may be transferred using a password chosen by the requestor; and/or receiving a spending transaction that transfers some portion of the one or more digital assets of the requestor as specified in the funding transaction, wherein the spending transaction includes the cryptographic signature corresponding to the cryptographic key of the requestor; and/or verifying the cryptographic signature included in the spending transaction using the cryptographic key of the requestor (Singh, at least p. 1 of 9, c. 1, “peer-to-peer network of nodes that distribute and record transactions”).

As per claim 4, Singh and Brown teaches a blockchain-implemented security method according to claim 2, further comprising: receiving a pre-spending transaction from the requestor, wherein the pre-spending transaction transfers a transaction deposit and includes a hash of at least part of the spending transaction, wherein the hash of at least part of the spending transaction is based on a hash function of the digital signature scheme; and/or generating a second quantity in response to the pre-spending transaction; and/or sending a second message to the requestor, wherein the second message includes the second quantity (Singh, at least p. 1 of 9, c. 1).
As per claim 5, Singh and Brown teaches a blockchain-implemented security method according to claim 1, further comprising: broadcasting a funding transaction from the requestor for communication to the group of nodes, wherein the funding transaction specifies one or more digital assets of the requestor where all or some of such digital assets may be transferred using a password chosen by the requestor; and/or broadcasting a spending transaction from the requestor for communication to the group of nodes, wherein the spending transaction transfers some portion of the one or more digital assets of the requestor as specified in the funding transaction, and wherein the spending transaction includes the cryptographic signature (Singh, at least p. 1 of 9, c. 1).

As per claim 7, Singh and Brown teaches a blockchain-implemented security method according to claim 5, further comprising: broadcasting a pre-spending transaction from the requestor for communication to the group of nodes, wherein the pre-spending transaction transfers a transaction deposit and includes a hash of at least part of the spending transaction, wherein the hash of at least part of the spending transaction is based on a hash function of the digital signature scheme, wherein the plurality of second quantities are generated and sent by the group of nodes in response to the pre-spending transaction (at least Singh/Brown, as cited above).
As per claim 9, Singh and Brown teaches a blockchain-implemented security method according to claim 3: the initialisation transaction includes an initialisation fee that is paid by the requestor to the group; and/or the initialisation fee is paid to a public group address associated with the group; and/or the initialization fee is returned to the requestor in the event that at least one node of the group sends an inconsistent first quantity to the requestor; and/or inconsistency of the first quantity is determined using a verifiable secret sharing scheme (Singh, at least § III).


As per claim 11, Singh and Brown teaches a blockchain-implemented security method according to claim 2, wherein: the funding transaction specifies that the one or more digital assets of the requestor are locked by the cryptographic key and thus can be spent by the cryptographic signature; and the verifying of the signature of the spending transaction is performed by the group and optionally by other nodes that do not belong to the group (Singh, c. 1).

As per claim 13, Singh and Brown teaches a blockchain-implemented security method according to claim 2, wherein: the plurality of first quantities are included in private messages sent from the nodes of the group to the requestor and/or are encrypted with a public key of the requestor; and/or the nodes of the group each have a trusted execution environment that stores a private key share of the node; and/or the trusted execution environment of the node generates the first quantity based at least in part on a private key share of the node and the generator function of the digital signature scheme; and/or the plurality of second quantities are included in private messages sent from the nodes of the group to the requestor and/or are encrypted with a public key of the requestor; and/or the trusted execution environment of the node generates the second quantity based at least in part on a hash of the unsigned spending transaction as included in a pre-spending transaction and a private key share of the node; and/or the private message sent from a node of the group to the requestor 1s associated with the public key of the trusted execution environment of the node and is signed with a corresponding private key of the trusted execution environment of the node; and/or one or more nodes mine the funding transaction and the 
Claims 14–20 contain language similar to claims 1–7 and 9–13 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 14–20 are also rejected under 35 U.S.C. § 103. 
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached Monday-Friday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685